

	

		II

		109th CONGRESS

		1st Session

		S. 343

		IN THE SENATE OF THE UNITED STATES

		

			February 10, 2005

			Mr. Wyden (for himself

			 and Mr. Smith) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To provide for qualified withdrawals from the Capital

		  Construction Fund for fishermen leaving the industry and for the rollover of

		  Capital Construction Funds to individual retirement plans, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Capital Construction Fund Qualified

			 Withdrawal Act of 2005.

		2.Amendment of the

			 Merchant Marine Act of 1936 to

			 encourage retirement of certain fishing vessels and permits

			(a)In

			 generalSection 607(a) of the

			 Merchant Marine Act, 1936

			 (46 U.S.C.

			 App. 1177(a)) is amended by adding at the end the following:

			 Any agreement entered into under this section may be modified for the

			 purpose of encouraging the sustainability of the fisheries of the United States

			 by making the termination and withdrawal of a capital construction fund a

			 qualified withdrawal if done in exchange for the retirement of the related

			 commercial fishing vessels and related commercial fishing

			 permits..

			(b)New qualified

			 withdrawals

				(1)In

			 generalSection 607(f)(1) of the

			 Merchant Marine Act, 1936

			 (46 U.S.C.

			 App. 1177(f)(1)) is amended—

					(A)by striking

			 for: and inserting

						

							for—

							;

					(B)by striking

			 vessel in subparagraph (A) and inserting

			 vessel;;

					(C)by striking

			 vessel, or in subparagraph (B) and inserting

			 vessel;;

					(D)by striking

			 vessel. in subparagraph (C) and inserting

			 vessel;; and

					(E)by inserting

			 after subparagraph (C) the following:

						

							(D)the payment of an

				industry fee authorized by the fishing capacity reduction program under section

				312(b) of the Magnuson-Stevens Fishery Conservation and Management Act

				(16 U.S.C.

				1861a(b));

							(E)in the case of

				any such person or shareholder for whose benefit such fund was established with

				respect to any vessel operated in the fisheries of the United States, or any

				shareholder of such person, a rollover contribution (within the meaning of

				section 408(d)(3) of the Internal Revenue Code of 1986) to such person’s or

				shareholder’s individual retirement plan (as defined in section 7701(a)(37) of

				such Code);

							(F)the payment of

				the net proceeds deposited into the fund from a sale described in subsection

				(b)(1)(C)(ii) to a person retiring related commercial fishing vessels and

				permits;

							(G)the acquisition

				of a vessel monitoring system as a safety improvement for a fishing vessel;

				or

							(H)the acquisition

				or construction of fishing gear designed to minimize or avoid bycatch as

				required under section 301(a)(9) of the Magnuson-Stevens Fishery Conservation

				and Management Act (16 U.S.C. 1851(a)(9)).

							.

					(2)Reduction

			 program sale proceeds allowed in determining deposit

			 ceilingSection 607(b)(1)(C) of such Act (46 U.S.C. App.

			 1177(b)(1)(C)) is amended by striking or (ii) and inserting

			 (ii) the sale of any agreement vessel or fishing permit retired through

			 the fishing capacity reduction program under section 312(b) of the

			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.

			 1861a(b)), or (iii).

				(3)Certain

			 qualified withdrawals treated as withdrawn from the capital

			 accountSection 607(e)(2)(B) of such Act (46 U.S.C. App.

			 1177(e)(2)(B)) is amended by adding at the end unless

			 such portion represents gain from a sale described in subsection (b)(1)(C)(ii)

			 and is withdrawn for any purpose provided under subparagraph (D), (E), or (F)

			 of subsection (f)(1),.

				(4)Secretary to

			 ensure retirement of vessels and permitsThe Secretary of

			 Commerce by regulation shall establish procedures to ensure that any person

			 making a qualified withdrawal authorized by

			 section

			 607(f)(1)(F) of the Merchant

			 Marine Act, 1936 (46 U.S.C. App.

			 1177(f)(1)(F)) retires the related commercial use of fishing

			 vessels and commercial fishery permits.

				(c)Conforming

			 amendments

				(1)In

			 generalSection 7518(e)(1) of the Internal Revenue Code of 1986

			 (relating to purposes of qualified withdrawals) is amended—

					(A)by striking

			 for: and inserting

						

							for—

							;

					(B)by striking

			 vessel, or in subparagraph (B) and inserting

			 vessel;;

					(C)by striking

			 vessel. in subparagraph (C) and inserting

			 vessel;;

					(D)by inserting

			 after subparagraph (C) the following:

						

							(D)the payment of an

				industry fee authorized by the fishing capacity reduction program under section

				312 of the Magnuson-Stevens Fishery Conservation and Management Act

				(16 U.S.C.

				1861a);

							(E)in the case of

				any person or shareholder for whose benefit such fund was established with

				respect to any vessel operated in the fisheries of the United States, or any

				shareholder of such person, a rollover contribution (within the meaning of

				section 408(d)(3)) to such person’s or shareholder’s individual retirement plan

				(as defined in section 7701(a)(37));

							(F)the payment of

				the net proceeds deposited into the fund from a sale described in subsection

				(a)(1)(C)(ii) to a person retiring related commercial fishing vessels and

				permits;

							(G)the acquisition

				of a vessel monitoring system as a safety improvement for a fishing vessel;

				or

							(H)the acquisition

				or construction of fishing gear designed to minimize or avoid bycatch as

				required under section 301(a)(9) of the Magnuson-Stevens Fishery Conservation

				and Management Act (16 U.S.C. 1851(a)(9)).

							.

					(2)Reduction

			 program sale proceeds allowed in determining deposit

			 ceilingSection 7518(a)(1)(C) of such Code is amended by striking

			 or at the end of clause (i), by redesignating clause (ii) as

			 clause (iii), and by inserting after clause (i) the following new

			 clause:

					

						(ii)the sale of any

				agreement vessel or fishing permit retired through the fishing capacity

				reduction program under section 312(b) of the Magnuson-Stevens Fishery

				Conservation and Management Act (16 U.S.C. 1861a(b)), or

						.

				(3)Certain

			 qualified withdrawals treated as withdrawn from the capital

			 accountSection 7718(d)(2)(B) of such Code is amended by adding

			 at the end unless such portion represents gain from a sale described in

			 subsection (a)(1)(C)(ii) and is withdrawn for any purpose provided under

			 subparagraph (D), (E), or (F) of subsection (e)(1),.

				(4)Secretary to

			 ensure retirement of vessels and permitsThe Secretary of the

			 Treasury by regulation shall establish procedures to ensure that any person

			 making a qualified withdrawal authorized by section 7518(e)(1)(F) of the

			 Internal Revenue Code of 1986 retires the related commercial use of fishing

			 vessels and commercial fishery permits referred to therein.

				(d)Effective

			 dateThe amendments made by this section shall apply to

			 withdrawals made after the date of enactment of this Act.

			

